 1   WO

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
                                                        No. CV-18-04279-PHX-DWL (JZB)
 9       La Em,
10                           Petitioner,                ORDER
         v.
11
12       Matthew Whitaker, et al.,
13                           Respondents.
14
15            Petitioner La Em, who is detained in the CoreCivic Central Arizona Florence
16   Correctional Complex in Florence, Arizona,1 has filed, through counsel, an Amended
17   Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 (Doc. 13) and an Amended
18   Motion for Preliminary Injunction (Doc. 14). As explained below, the Amended Motion
19   will be denied in part (to the extent it seeks removal-related relief) and Respondents will
20   be called to answer the Amended Petition, and respond to the Amended Motion, as to
21   Petitioner’s remaining detention-related claims.
22   I.       Background
23            Petitioner is a native and citizen of Thailand, born to Cambodian parents in a Thai
24   refugee camp. (Doc. 9-2 at 2-3.) On August 10, 1984, Petitioner was admitted to the
25   United States as a refugee in Seattle, Washington. (Docs. 9-2 at 2-3; 1-3; 9-2 at 5-7.) His
26   status was adjusted to that of a lawful permanent resident on December 17, 1987. (Docs.
27
     1
28         Formerly the Corrections Corporation of America (CCA) Florence Correctional
     Center and Central Arizona Correctional Center (or Central Arizona Detention Center).
 1   1-3; 9-2 at 5-7.) On June 11, 2002, Petitioner was convicted in the Pima County Superior
 2   Court, Case No. CR-2002-0741, of three counts of child abuse in violation of Ariz. Rev.
 3   Stat. § 13-3623(A)(2) and sentenced to five years’ imprisonment. (Docs. 1-2 at 15-19; 1-
 4   3; 9-2 at 9-12.)
 5          On December 15, 2005, Petitioner was detained in the custody of the United States
 6   Department of Homeland Security (DHS), Immigration and Customs Enforcement (ICE),
 7   and was issued a Notice to Appear (NTA) the following day. (Docs. 1-3; 9-2 at 5-7, 16-
 8   17.) The NTA charged Petitioner as removable from the United States as an admitted alien
 9   who had been convicted of an aggravated felony. (Doc. 1-3.) Petitioner conceded the
10   charge of removability and, on January 3, 2006, an immigration judge ordered him
11   removed to Cambodia, or in the alternative, to Thailand. Petitioner waived appeal. (Doc.
12   9-2 at 19-20.) On April 4, 2006, the Office of Detention and Removal Operations (DRO)
13   Phoenix Field Office Director issued a Release Notification and Decision of Post Order
14   Custody Review (Doc. 9-2 at 22-23) advising Petitioner that he would be released from
15   custody under an Order of Supervision “pending [his] removal from the United States.”
16   (Docs. 1-2 at 3; 9-2 at 22-23.)
17          On October 6, 2017, DHS sent Petitioner a Call-In Letter requesting that he appear
18   at the United States Citizenship and Immigration Services (USCIS) Field Office in Tucson,
19   Arizona for an interview on October 16, 2017. (Doc. 9-2 at 25.)
20          On September 12, 2018, Petitioner was apprehended at work and taken into custody
21   by the Tucson Enforcement and Removal Office (ERO) Fugitive Operations Team. (Docs.
22   13 ¶ 40; 1-2 at 13; 9-2 at 27-28.) The same day, ERO issued a Notice of Revocation of
23   Release (Doc. 9-2 at 30-31) advising Petitioner, pursuant to 8 C.F.R. § 241.13(i)(3), that
24   “on account of changed circumstances,” ICE had “determined that there is a significant
25   likelihood of removal in the reasonably foreseeable future in [his] case,” and that he would
26   “remain in ICE custody at this time.”
27          On October 12, 2018, Petitioner was served with a Notice to Alien of File Custody
28   Review (Doc. 1-2 at 11) notifying him that ICE would conduct a review of his custody



                                                -2-
 1   status on December 11, 2018. A temporary travel document was issued by the Cambodian
 2   government on October 25, 2018 (Doc. 9-2 at 33), and Petitioner was advised by detention
 3   officials that he would be deported by Christmas 2018 (Doc. 13 ¶ 5).
 4          On November 21, 2018, Petitioner, through counsel, filed a motion with the
 5   Florence Immigration Court to stay his removal and reopen his removal proceedings,
 6   arguing that under intervening case law, his conviction did not qualify as a crime of
 7   violence and he is no longer removable as a matter of law. (Doc. 1-2 at 2-8.)
 8          On November 30, 2018, Petitioner filed a Petition for a Writ of Habeas Corpus under
 9   28 U.S.C. § 2241 (Doc. 1) and Motion for Temporary Restraining Order and/or Preliminary
10   Injunction (Doc. 2) with this Court. The Motion asked the Court to “enjoin Respondents
11   from detaining or removing him unless and until the immigration court has adjudicated his
12   motion to reopen removal proceedings.” (Doc. 2 at 3.)
13          On December 4, 2018, the Court granted a temporary stay of removal pending a
14   hearing on the Motion, called Respondents to respond to the Motion and answer the
15   Petition, and authorized Petitioner to file a reply. (Doc. 6.) The Court also scheduled a
16   hearing on the Motion for December 18, 2018. (Id.)
17          On December 11, 2018, Respondents filed their response. (Doc. 9.) In this
18   pleading, Respondents advised the Court that on December 3, 2018, the immigration court
19   had granted Petitioner’s request for a stay of removal “while the court considers [his]
20   motion to reopen.” (Doc. 9-2 at 35.) Respondents further argued that (1) under the REAL
21   ID Act of 2005, “[t]his Court lacks jurisdiction to enjoin Petitioner’s removal,” and (2) the
22   immigration court’s issuance of a stay meant that “Petitioner’s request to stay his removal
23   is moot.” (Doc. 9 at 3-5.)
24          On December 12, 2018, Petitioner requested a one-day continuance of the hearing
25   on the Motion. (Doc. 10.) The Court granted this request and specifically encouraged
26   Petitioner, in his reply, to address the mootness issue. (Doc. 11.)
27          Petitioner did not file a reply. Instead, on December 14, 2018, Petitioner filed an
28   Amended Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 (Doc. 13) and an



                                                 -3-
 1   Amended Motion for Preliminary Injunction (Doc. 14). As a result, the Court vacated the
 2   hearing on the Motion. (Doc. 16.)
 3   II.    Amended Petition
 4          In his Amended Petition, Petitioner names United States Acting Attorney General
 5   Matthew Whitaker, DHS Secretary Kirstjen Nielsen, ICE Deputy Director and Acting
 6   Director Ronald Vitiello, and ICE Phoenix Field Office Director Enrique Lucero as
 7   Respondents.2 The Amended Petition asserts three grounds for relief.
 8          In Ground One, Petitioner claims that removal before the adjudication of his motion
 9   to reopen would violate his statutory rights under the INA. In Ground Two, Petitioner
10   claims that removal before the adjudication of his motion to reopen would deprive him of
11   his procedural due process rights under the Fifth Amendment. In Ground Three, Petitioner
12   claims that the revocation of his release and his continued detention without an
13   individualized determination whether his detention is justified is “unlawful.” Petitioner
14   further claims that he has been detained in excess of six months under INA § 241(a), 8
15   U.S.C. § 1231(a), and is entitled to a custody redetermination hearing before an
16   immigration judge under Diouf v. Napolitano (Diouf II), 634 F.3d 1081 (9th Cir. 2011).
17          In his demand for relief, Petitioner asks the Court: (1) to stay his removal “until such
18   time as the immigration court and/or the Board of Immigration Appeals (‘BIA’) adjudicates
19   the motion [to reopen], and the Petitioner has had the opportunity to file a petition for
20   review and seek a stay with the Court of Appeals;” (2) to enjoin his continued detention
21   and order his release from custody absent an individualized determination by an impartial
22   adjudicator that his detention is justified and cannot be sufficiently addressed by alternative
23   conditions of release and/or supervision; (3) to enjoin Respondents from transferring him
24   2
             Under the rationale articulated in Armentero, infra, and in the absence of authority
25   addressing whether the proper respondent in immigration habeas proceedings under § 2241
     is the Attorney General, the DHS Secretary, or the ICE Field Office Director, the Court
26   will not dismiss these Respondents or the Petition for failure to name a proper respondent
     at this stage of the proceedings. See Armentero v. INS, 340 F.3d 1058, 1071-73 (9th Cir.
27   2003) (finding the DHS Secretary and the Attorney General were proper respondents),
     withdrawn, 382 F.3d 1153 (9th Cir. 2004) (order); see also Rumsfeld v. Padilla, 542 U.S.
28   426, 435 n.8 (2004) (declining to resolve whether the Attorney General is a proper
     respondent in an immigration habeas petition).


                                                  -4-
 1   outside the jurisdiction of Arizona; and (4) to declare that his detention violates the Due
 2   Process Clause, the INA, and the Administrative Procedures Act.
 3   III.   Habeas Corpus Review
 4          A district court may summarily dismiss a habeas corpus petition “[i]f it plainly
 5   appears from the face of the petition and any attached exhibits that the petitioner is not
 6   entitled to relief in the district court.” Rule 4, foll. 28 U.S.C. § 2254.3 See also Clayton v.
 7   Biter, 868 F.3d 840, 845 (9th Cir. 2017) (“District courts adjudicating habeas petitions …
 8   are instructed to summarily dismiss claims that are clearly not cognizable.”); McFarland
 9   v. Scott, 512 U.S. 849, 856 (1994) (“Federal courts are authorized to dismiss summarily
10   any habeas petition that appears legally insufficient on its face”); Gutierrez v. Griggs, 695
11   F.2d 1195, 1198 (9th Cir. 1983) (Rule 4 “explicitly allows a district court to dismiss
12   summarily the petition on the merits when no claim for relief is stated”).
13          A federal district court is authorized to grant a writ of habeas corpus under
14   28 U.S.C. § 2241 where a petitioner is “in custody under or by color of the authority of the
15   United States … in violation of the Constitution or laws or treaties of the United States.”
16   28 U.S.C. §§ 2241(c)(1), (3). “The writ of habeas corpus historically provides a remedy
17   to non-citizens challenging executive detention.” Trinidad y Garcia v. Thomas, 683 F.3d
18   952, 956 (9th Cir. 2012). See also Munaf v. Geren, 553 U.S. 674, 693 (2008); Allen v.
19   McCurry, 449 U.S. 90, 98 n.12 (1980). However, habeas corpus review is not available
20   for claims “arising from the decision or action by the Attorney General to commence
21   proceedings, adjudicate cases, or execute removal orders,” 8 U.S.C. § 1252(g), “arising
22   from any action taken or proceeding brought to remove an alien,” 8 U.S.C. § 1252(b)(9),
23   or “challeng[ing] a ‘discretionary judgment’ by the Attorney General or a ‘decision’ that
24   the Attorney General has made regarding [an alien’s] detention or release,” Demore v. Kim,
25   538 U.S. 510, 516 (2003) (discussing 8 U.S.C. § 1226(e)). But, “the extent of the
26   Government’s detention authority is not a matter of ‘discretionary judgment,’ ‘action,’ or
27
     3
28          The Rules Governing Section 2254 Cases in the United States District Courts apply
     to habeas proceedings under § 2241. See Rule 1(b), foll. 28 U.S.C. § 2254.


                                                  -5-
 1   ‘decision.’” Jennings v. Rodriguez, ___ U.S. ___, 138 S. Ct. 830, 841 (2018). See also
 2   Prieto-Romero v. Clark, 534 F.3d 1053 (9th Cir. 2008). Thus, “challenges to the statutory
 3   framework that permits the alien’s detention without bail,” Jennings, 138 S. Ct. at 841,
 4   “questions of law” raised in the application or interpretation of detention statutes, Leonardo
 5   v. Crawford, 646 F.3d 1157, 1160 (9th Cir. 2011), and “claims that the discretionary
 6   process itself was constitutionally flawed are ‘cognizable in federal court on habeas
 7   because they fit comfortably within the scope of § 2241,’” Singh v. Holder, 638 F.3d 1196,
 8   1202 (9th Cir. 2011) (quoting Gutierrez-Chavez v. INS, 298 F.3d 824, 829 (9th Cir. 2002)).
 9   IV.    Analysis
10          A.     Grounds One and Two
11          In Grounds One and Two of the Amended Petition, Petitioner argues that, as a matter
12   of both statutory and constitutional law, Respondents shouldn’t be allowed to remove him
13   before the final adjudication of his motion to reopen.
14          The Court concludes that it lacks jurisdiction to entertain these claims for three
15   reasons. First, the Court lacks jurisdiction under 8 U.S.C. § 1252(a)(5), which was enacted
16   in 2005 as part of the REAL ID Act. Section 1252(a)(5) provides, in relevant part, that “a
17   petition for review filed with an appropriate court of appeals . . . shall be the sole and
18   exclusive means for judicial review of an order of removal entered or issued under any
19   provision of this chapter . . . . [T]he terms ‘judicial review’ and ‘jurisdiction to review’
20   include habeas corpus review.” This provision encompasses “all questions of law and fact,
21   including interpretation and application of constitutional and statutory provisions, arising
22   from any action taken or proceeding brought to remove an alien from the United States.”
23   See 8 U.S.C. § 1252(b)(9). In short, the REAL ID Act “makes the circuit courts the ‘sole’
24   judicial body able to review challenges to final orders of deportation, exclusion, or
25   removal.” Alvarez-Barajas v. Gonzales, 418 F.3d 1050, 1052 (9th Cir. 2005); see also
26   Mamigonian v. Biggs, 710 F.3d 936, 941 (9th Cir. 2013) (“[T]he REAL ID Act precludes
27   aliens . . . from seeking habeas relief over final orders of removal in district courts.”).
28



                                                  -6-
 1          Here, although Petitioner argues the REAL ID Act is inapplicable because he isn’t
 2   “directly challeng[ing]” his order of removal, and instead is merely “assert[ing] a due
 3   process right challenge the order in an appropriate court” (Doc. 14 at 8 n.1),4 multiple
 4   courts have concluded that habeas petitioners shouldn’t be permitted to sidestep the REAL
 5   ID Act through such artful repackaging of their claims. At bottom, the claims and theories
 6   asserted in Grounds One and Two of the Amended Petition “aris[e] from any action taken
 7   or proceeding brought to remove an alien from the United States.” See 8 U.S.C. §
 8   1252(b)(9). As a result, the Court lacks jurisdiction to consider them. See, e.g., Ma v.
 9   Holder, 860 F. Supp. 2d 1048, 1050, 1060-62 (N.D. Cal. 2012) (dismissing habeas petition,
10   where petitioner sought “a stay of deportation during the BIA’s adjudication of her motion
11   to reopen,” and concluding that “no matter how Petitioner frames the argument in this case,
12   the petition is one that seeks to halt a final order of removal. Such relief strips this Court
13   of jurisdiction—barring it from exercising judicial review of the habeas petition.”); Rosales
14   v. Aitken, 2011 WL 4412654, *3 (N.D. Cal. 2011) (“In this case, Petitioner seeks an order
15   staying his removal and directing Respondents to adjudicate the motion to reopen. It is
16   clear, regardless of how Petitioner frames this motion, that Petitioner seeks to ‘halt the
17   execution of the final orders of removal’ arising from a proceeding brought in connection
18   with Petitioner’s removal, and therefore this Court lacks jurisdiction over this case. While
19   this Court recognizes that it may have jurisdiction to hear petitions arising out of
20   proceedings other than removal proceedings, it finds that here, Plaintiff clearly seeks this
21   Court to review a final order for removal, which it may not do.”).
22          Second, the Court also lacks jurisdiction under 8 U.S.C. § 1252(g), which was
23   enacted in 1996 as part of the Illegal Immigration Reform and Immigrant Responsibility
24
     4
25            Petitioner similarly asserts, in his Amended Petition, that “[t]his action is not barred
     by . . . the REAL ID Act of 2005 . . . [because it] does not challenge the underlying order
26   of removal. Rather, it seeks to challenge a condition of Petitioner’s custody, specifically
     ICE’s abrupt change in policy regarding removal of individuals born in Thai refugee camps
27   to Cambodia, and the unfairly compressed timetable in which Petitioner has been detained
     and faced with imminent removal. This change in status and timetable are preventing
28   Petitioner from exercising his due process right to challenge his final order of removal in
     the proper forum: The Immigration Court.” (Doc. 13 at 6-7.)


                                                   -7-
 1   Act (“IIRIRA”). Section 1252(g) provides, in relevant part, that “[e]xcept as provided in
 2   this section . . . , no court shall have jurisdiction to hear any cause or claim by or on behalf
 3   of any alien arising from the decision or action by the Attorney General to commence
 4   proceedings, adjudicate cases, or execute removal orders against any alien.” Once again,
 5   although Petitioner seeks to evade this provision by characterizing his claims as statutory
 6   and constitutional challenges to Respondents’ policies, the questions presented in Grounds
 7   One and Two of the Amended Petition fundamentally arise from Respondents’ decision to
 8   execute Petitioner’s removal order. As a result, these claims are barred from review under
 9   8 U.S.C. § 1252(g). See, e.g., Ma, 860 F. Supp. 2d at 1056-60 (“[R]equesting a stay of the
10   execution of the BIA’s removal order . . . falls within the ambit of section 1252(g) . . .
11   [because it] is connected ‘directly and immediately’ to a ‘decision or action’ by the
12   Attorney General to execute a removal order. . . . Section 1252(g) provides a vice-like grip
13   on the outcome of this case.”).5 See also Arce v. United States, 899 F.3d 796, 800 (9th Cir.
14   2018) (suggesting that an alien’s “claim that the Attorney General should have exercised
15   discretion to delay his removal” would be barred by § 1252(g)); Garcia-Herrera v. Asher,
16   585 Fed. Appx. 439, 440 (9th Cir. 2014) (“Garcia-Herrera argues that . . . he is not
17   challenging the merits of the underlying removal order. Rather, he challenges ICE’s
18   decision not to delay his removal pending the adjudication of his application for relief
19   under DACA. However, by his own formulation, this constitutes a challenge to ICE’s
20   decision to execute a removal order. Therefore, the district court properly dismissed his
21   habeas petition for lack of jurisdiction under 8 U.S.C. § 1252(g).”). These claims are not
22   independent of, or collateral to, Respondents’ decision to execute the removal order. Cf.
23   United States v. Hovsepian, 359 F.3d 1144, 1155 (9th Cir. 2004) (§ 1252(g) does not bar
24   consideration of “a purely legal question that does not challenge the Attorney General’s
25
26
     5
27          Petitioner has identified one case, Chhoeun v. Marin, 306 F. Supp. 3d 1147 (C.D.
     Cal. 2018), in which a district court concluded that sections 1252(a)(5), (b)(9), and (g)
28   didn’t prevent it from resolving due process-related claims of the sort Petitioner seeks to
     raise here. The Court respectfully declines to follow Chhouen on this point.


                                                  -8-
 1   discretionary authority, even if the answer to that legal question . . . forms the backdrop
 2   against which the Attorney General will later exercise discretionary authority”).
 3          Third, the Court also lacks subject matter jurisdiction over Grounds One and Two
 4   for an additional reason. Article III of the Constitution limits the judicial power of the
 5   United States to the resolution of cases and controversies. See U.S. Const., Art. III, Section
 6   2, Clause 1. “[O]ne of the controlling elements in the definition of a case or controversy
 7   under Article III is standing. The requisite elements of Article III standing are well
 8   established: A plaintiff must allege personal injury fairly traceable to the defendant’s
 9   allegedly unlawful conduct and likely to be redressed by the requested relief.” Hein v.
10   Freedom from Religion Foundation, Inc., 551 U.S. 587, 598 (2007) (citations and internal
11   quotation marks omitted). Put another way, “[t]he plaintiff must show that he has sustained
12   or is immediately in danger of sustaining some direct injury as a result of the challenged
13   official conduct and the injury or threat of injury must be both real and immediate, not
14   conjectural or hypothetical.” City of Los Angeles v. Lyons, 461 U.S. 95, 101-02 (1983)
15   (citations and internal quotation marks omitted). When—as in this case—a party seeks to
16   satisfy the injury-in-fact prong of the standing test by demonstrating a risk of future injury,
17   the “‘threatened injury must be certainly impending to constitute injury in fact,’ and . . .
18   ‘[a]llegations of possible future injury are not sufficient.’” Clapper v. Amnesty Int’l USA,
19   568 U.S. 398, 409 (2013) (citations omitted) (emphases in original).
20          Here, although Petitioner asserted in his original pleadings that he faced an
21   immediate threat of removal absent relief from this Court (see Doc. 2), the immigration
22   court issued an order on December 3, 2018, granting Petitioner’s motion for a stay of
23   removal pending the adjudication of his motion to reopen (see Doc. 9 at 2; Doc. 9-2 at 35.)
24   This development means that Petitioner no longer faces a sufficiently concrete risk of
25   future injury to have standing under Article III to seek removal-related relief. Although
26   Petitioner speculates that, absent action by this Court, he still faces a theoretical risk of
27   future removal “in the time between any adverse ruling by the immigration court and his
28   own attempt to file an appeal to the agency’s appellate body” (Doc. 14 at 8), this is too



                                                  -9-
 1   conjectural and hypothetical to suffice. If the motion to reopen is granted, Petitioner’s need
 2   to pursue removal-related relief from this Court will be obviated. And if Petitioner’s
 3   motion to reopen is denied, he may appeal the decision and seek a stay of removal with the
 4   BIA. See 8 C.F.R. §§ 1003.1(b)(3), 1003.6(b), 1003.38(a).
 5           Finally, the foregoing analysis also shows that Petitioner’s claims for removal-
 6   related relief are no longer ripe. This provides an alternative basis for concluding that
 7   subject matter jurisdiction is absent. Texas v. United States, 523 U.S. 296, 300 (1998) (“A
 8   claim is not ripe for adjudication if it rests upon ‘contingent future events that may not
 9   occur as anticipated, or indeed may not occur at all.’” (citation omitted); Thomas v.
10   Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1138-39 (9th Cir. 2000) (en banc) (“[I]n
11   many cases, ripeness coincides squarely with standing’s injury in fact prong.”).
12           Accordingly, Grounds One and Two of the Amended Petition (Doc. 13) will be
13   dismissed, the temporary stay of removal entered on December 4, 2018 (Doc. 6) will be
14   lifted, and the Amended Motion (Doc. 14) will be denied to the extent it seeks any removal-
15   related relief. 6
16           B.      Ground Three
17           In Ground Three of the Amended Petition, Petitioner claims that “his release was
18   suddenly revoked without any opportunity to challenge his detention.” (Doc. 13 ¶ 71.)
19   “ICE ha[d] not contacted Petitioner for approximately twelve (12) years, but then abruptly
20   detained Petitioner in a move to deport him without sufficient notice in violation of their
21   own notice to Petitioner.” (Doc. 13 at 13.) This claim, construed liberally, challenges the
22   constitutional adequacy of the procedures employed by Respondents in revoking his
23   release and detaining him and is therefore cognizable on habeas corpus review. See Singh
24   v. Gonzales, 499 F.3d 969, 978 (9th Cir. 2007); Walters v. Reno, 145 F.3d 1032, 1048 (9th
25   Cir. 1998) (collateral challenge to constitutionally deficient notice was not barred under 8
26   U.S.C. § 1252(g)).
27   6
           Also, in light of Petitioner’s submission of an Amended Motion, his November 30,
28   2018 Motion for Temporary Restraining Order and/or Preliminary Injunction (Doc. 2) will
     be denied as moot.


                                                 - 10 -
 1          The Court also has habeas jurisdiction over Petitioner’s claim that his prolonged
 2   detention, without an opportunity to receive an individualized determination as to whether
 3   his continued detention is justified, is not authorized by statute and violates the
 4   Constitution. See Zadvydas v. Davis, 533 U.S. 678, 678-79 (2001) (“Section 2241 habeas
 5   proceedings are available as a forum for statutory and constitutional challenges to post-
 6   removal-period detention”); Casas-Castrillon v. Dep’t of Homeland Sec., 535 F.3d 942,
 7   946 (9th Cir. 2008) (“Aliens may … bring collateral legal challenges to the Attorney
 8   General’s detention authority - such as in this case - through a petition for habeas corpus”).
 9          Respondents will be called to answer Ground Three of the Amended Petition and
10   respond to the Amended Motion to the extent Petitioner challenges his continued detention.
11   IT IS ORDERED:
12          (1)       The Motion for Temporary Restraining Order and/or Preliminary Injunction
13   (Doc. 2) is denied as moot.
14          (2)       Grounds One and Two of the Amended Petition (Doc. 13) are dismissed.
15          (3)       The temporary stay of removal issued by this Court on December 4, 2018
16   (Doc. 6) is lifted.
17          (4)       The Amended Motion for Preliminary Injunction (Doc. 14) is denied to the
18   extent it seeks removal-related relief.
19          (5)       Respondents shall have 30 days from the date of this Order to file an Answer
20   to Ground Three of the Amended Petition (Doc. 13).7 Respondents shall not file a
21   dispositive motion in place of an Answer without first showing cause as to why an answer
22   is inadequate.
23          (6)       Petitioner shall have 15 days from the filing of Respondents’ Answer to file
24   a Reply.
25
     7
26          Regarding courtesy copies of documents for chambers, Respondent is directed to
     review Section II(D) of the Court’s Electronic Case Filing Administrative Policies and
27   Procedures Manual, which requires that “a courtesy copy of the filing, referencing the
     specific document number, shall be printed directly from CM/ECF.” CM/ECF Admin.
28   Man. § II(D)(3) (emphasis added). See http://www.azd.uscourts.gov/sites/default/files/
     documents/adm%20manual.pdf.


                                                  - 11 -
 1          (7)      Respondents shall have 30 days from the date of this Order to file a Response
 2   to the Amended Motion (Doc. 14) as it relates to Petitioner’s detention claims.
 3          (8)      Petitioner shall have 15 days from the filing of Respondents’ Response to
 4   file a Reply.
 5          Dated this 19th day of December, 2018.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 - 12 -
